                                                                               United States District Court
                                                                                 Southern District of Texas

                                                                                    ENTERED
                  IN THE UNITED STATES DISTRICT COURT                              March 23, 2020
                   FOR THE SOUTHERN DISTRICT OF TEXAS                            David J. Bradley, Clerk
                            HOUSTON DIVISION


J.B. BLACK                                    §
SPN # 01214826,                               §
                                              §
                  Plaintiff,                  §
                                              §
v.                                            §          CIVIL ACTION NO. H-20-928
                                              §
AARON BURDETTE,                               §
                                              §
                  Defendant.                  §



                          MEMORANDUM AND ORDER



     Plaintiff    J.B.   Black           is       a    pre-trial    detainee    currently

confined in the Harris County Jail.                       Black,    pro se,    filed this

lawsuit   under   42   U.S.C.        §    1983         against     Aaron   Burdette,        the

prosecutor in his criminal case.                      Docket Entry No. 1.      Based on a

careful review of the complaint pursuant to 28 U.S.C. §§ 1915A(a)

and 1915 (e) (2) (B), the Court DISMISSES this lawsuit as frivolous.


                                I.        Background


     Public records indicate that Plaintiff is a defendant in the

174th Judicial District Court of Harris County, Texas, charged with

insurance fraud in Harris County case number 1629964. 1                         Plaintiff

alleges that Burdette and the Harris County District Attorney's

Office charged him with making a false statement to obtain credit,


         See Harris County Sheriff's Office website,      available at
https://www.harriscountyso.org/Jailinfo/HCSO_FindSomeoneinJail.aspx, last
visited Mar. 16, 2020.
and his bond was set at $75,000.                       Black alleges that when he made

bond,      Burdette asked that              it be raised to $200,000 and made a

racial comment to Black's attorney inquiring whether his "boy"

could make that bond.               Docket Entry No. 1 at 7.            Black also alleges

that Burdette relied on a defective indictment in another case to

get his bond raised.                 He also complains that he had to wear an

ankle bracelet even though his family lives here and he has owned

a local business for many years.                       Id.


                                    II.       Legal Standard


        Under 28 U.S.C.         §   1915(e) (2) (B), the Court may scrutinize the

basis      of   the    complaint          and,    if   appropriate,     dismiss   the    case

without service of process if the lawsuit is frivolous, malicious,

fails to state a claim upon which relief may be granted, or seeks

monetary relief from a defendant who is immune from such relief.

See id.; see also 28 U.S.C. § 1915A.                         An action is frivolous if it

lacks any arguable basis in law or fact.                         Neitzke v. Williams, 109

S.   Ct.   1827,      1831-32       (1989);      Talib v.     Gilley,   138 F. 3d 211,   213

(5th Cir. 1998).          A complaint lacks an arguable basis in law if it

is based on an indisputably meritless legal theory, such as if the

complaint alleges violation of a legal interest which clearly does

not exist.         Harris v. Hegmann, 198 F.3d 153, 156 (5th Cir. 1999).




                                                   2
                                      II.     Discussion


       Black brings this claim against the prosecutor in his criminal

case, claiming that he falsely incarcerated Black, causing him to

suffer     lost    wages,        humiliation,          and    mental     anguish     based     on

defective indictment that did not have Black's correct first name.

Black's        claim   against        Burdette        fails    because     prosecutors        are

absolutely        immune    to    suit      for   actions      taken     in    the   course    of

pursuing the State's case.                  See Boyd v.       Biggers, 31 F.3d 279, 285

(5th Cir. 1994)            Furthermore, a prosecutor's intent is irrelevant

as long as his acts are connected to the initiation and course of

a prosecution.            See    Imbler v.        Pachtman,      96 S.     Ct.    984,    993-95

(1976); see also Burns v. Reed, 111 S. Ct. 1934, 1941-42, 1943-44

(1991)     (holding that a prosecutor is absolutely immune for acts

connected to the prosecution of a case but not for advising police

in an investigation) .

       The      Supreme    Court      has    recognized         that,     without       absolute

immunity for actions              in the course of prosecuting cases,                      suits

against prosecutors "could be expected with some frequency,                                for a

defendant often will transform his resentment at being prosecuted

into     the    ascription       of    improper       and     malicious       actions    to   the

State's advocate."              Imbler,     96 S. Ct. at 992.           Further, the Fifth

Circuit has declined to impose an exception to absolute immunity

for egregious acts for prosecutors'                      conduct that occurs "in the


                                                  3
exercise of their advocatory function.n                 Cousin v. Small, 325 F.3d

627, 635 (5th Cir. 2003)         (citing Imbler,        96 S. Ct. at 995).

     Here,     Black's    complaints       center       on    Burdette's    allegedly

racially-charged comment to his attorney and the raising of bond

beyond what     Black could pay based on what                   Black claims      was    a

defective indictment.          Notwithstanding the prosecutor's choice of

words, his actions in advocating for a higher bond plainly occurred

in his exercise of the advocatory function.                   Therefore, Burdette is

immune for the conduct alleged,            see Cousin,         325 F.3d at 635, and

this section 1983 case is subject to dismissal as frivolous.



                                    III.       ORDER


     Based on the foregoing,          it is hereby

     ORDERED that this case is DISMISSED WITH PREJUDICE pursuant to

28 U.S.C. §§ 1915A and 1915(e) (2) (B) as frivolous; it is further

     ORDERED that Plaintiff's pending motion to proceed in forma

pauperis     (Docket    Entry No.    3)    is GRANTED,         and,    pursuant   to    28

U.S.C.   §   1915(b),    the    Harris     County      Jail    shall    deduct    twenty

percent of the preceding month's income credited to Plaintiff J.B.

Black's inmate trust fund account and forward payments to the court

on a monthly basis until the filing fee obligation of $350.00 for

this case is paid in full.




                                           4
        This dismissal    constitutes       a   "strike"   for purposes   of 28

u.s.c.    § 1915(g).     The Clerk of Court shall send a copy of this

dismissal to the Clerk of the United States District Court for the

Southern District of Texas,       Houston Division,          515 Rusk Street,

Houston, Texas, 77002, Attention: Three-Strikes List Manager, at

the following email: Three Strikes@txs.uscourts.qov.

        The Clerk of Court will also provide a copy of this Order to

the Plaintiff and to the Inmate Trust Fund Manager for the Harris

County Jail, 1200 Baker Street, Houston, Texas 77002.

        SIGNED at Houston,    Texas,    on this     fl~y of~
2020.




                                                        NG WERLEIN,
                                                       STATES DISTRICT JU




                                        5
